Citation Nr: 0330724	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1962 and had active duty for training from July 
26, 1980 to August 10, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This case was previously before the Board in December 2002.  
At that time, the Board remanded the appellant's claim to 
enable the RO to schedule a Board video-conference hearing 
and for the RO to issue a statement of the case on the issue 
of entitlement to service connection for diabetes mellitus.  
The veteran has timely perfected his appeal regarding the 
issue of entitlement to service connection for diabetes 
mellitus and the hearing requested by the veteran has been 
held.  


FINDINGS OF FACT

1.  In December 1985 the Board denied the veteran's claim 
for service connection for a heart disorder.  

2.  Evidence received the December 1985 Board decision 
includes evidence which is neither cumulative nor redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the December 1985 Board 
decision, which denied service connection for cardiovascular 
disease, is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are 
not relevant in this case. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

After reviewing the record, the Board is satisfied that for 
the purpose of reopening the veteran's claim, the 
requirements of the VCAA have been met.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Moreover, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated while performing active duty for 
training, or from injury incurred or aggravated while 
performing inactive duty training or from an acute 
myocardial infarction occurring during inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106.

The evidence of record at the time of the December 1985 
Board decision is briefly summarized.  

The service medical records for his period of active duty 
reflect no pertinent abnormality.  He was admitted to an 
Army hospital during a two-week summer camp with the 
National Guard in August 1980 for complaints of chest pain.  
It was reported that that an EKG was within normal limits 
and that an exercise tolerance test was negative for heart 
disease.  The final diagnosis was chest pain of 
gastrointestinal origin.  In August 1982 he was admitted to 
a private hospital with diagnosis of arteriosclerotic heart 
disease with a myocardial infarction.  He was hospitalized 
at a VA facility in September 1992 for atherosclerotic heart 
disease.  In October 1982 he underwent a triple by-pass.  

In December 1983 the Board denied service connection for 
cardiovascular disease.  At that time the Board in effect 
determined that the cardiovascular disease pre-existed his 
period of ACDUTRA from July 26, 1980 to August 10, 1980 and 
was not aggravated by his period of ACDUTRA.  The December 
1983 decision is final.  38 U.S.C.A. § 7104 (West 2002).

Subsequently received was a private hospital report which 
shows that he was admitted in May 1980 for evaluation of 
severe chest pain.  It was initially noted that EKG findings 
were equivocal.  After cardiac work-up, the final diagnosis 
was chest wall myositis pectoralis and acute left 
deltiodous.  Also of record before the Board in December 
1985 was hearing a transcript dated in July 1985, lay 
statements from persons who visited the veteran at the Army 
hospital in 1980 which are to the effect that they were told 
that veteran had had a myocardial infarction.  

In December 1985 the Board denied service connection for 
cardiovascular disease.  At that time the Board determined 
that the evidence received since the December 1983 Board 
decision did not provide a new factual basis warranting 
service connection for the cardiovascular disease.  The 
December 1985 Board decision is final.  38 U.S.C.A. § 7104.  
However, the veteran may reopen his claims by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the December 1985 Board 
decision includes hearing testimony given by the veteran and 
his spouse before a member of the Board sitting at the RO in 
October 2000.  He also had a videoconference hearing before 
a member of the Board in May 2003.  The new evidence also 
includes statements from 2 medical doctors who have treated 
the veteran since shortly following his myocardial 
infarction in 1982.  Both doctors related that the veteran 
had a history of a myocardial infarction while on active 
duty in 1980.  It is not clear that the doctors reviewed the 
veteran's medical records prior to the 1982 hospital 
admission for a myocardial infarction.  Nevertheless, the 
Board finds that this evidence is significant in that it 
tends to support the veteran's assertion that he had a 
myocardial infarction while on active duty for training in 
1980.  The Board therefore finds that this evidence is new 
and material.  See Hodge, supra.  Accordingly, the claim is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for cardiovascular 
disease is reopened and, to this extent only, the claim is 
granted.


REMAND

Having reopened the veteran's claim for service connection 
for cardiovascular disease, any current decision must be 
made based on a review of the entire record.

The veteran asserts that he sustained a myocardial 
infarction during his active duty for training in August 
1980.  The veteran is also claiming that his diabetes 
mellitus is secondary to his cardiovascular disease.  As the 
records raises the question of whether the veteran had a 
heart attack in August 1980, additional development is 
required. 

In a May 1983 statement the veteran indicated that he was 
having difficulty obtaining the treatment records from the 
Fox Army Hospital, Redstone Arsenal.  These records are not 
on file.  The record is also unclear as to whether the 
veteran was awarded disability benefits by the Social 
Security Administration (SSA).

Accordingly the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 
3.159).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should ask the veteran if he 
has been awarded SSA disability benefits 
and, if yes, to take the appropriate 
action to obtain a copy of the decision 
and the evidence on which the decision 
was based.  

3.  The RO should request the National 
Personnel Records Center and/or any 
other appropriate organization to 
conduct a search for the medical records 
from the Fox Army Hospital, Redstone 
Arsenal (apparently in August 1980).  

4.  Thereafter, the RO is requested to 
forward the claims folders to a VA 
cardiologist for review.  Following a 
review of the record, including the 
hospital records for the May 1980 
admission at Peoples Hospital in Jasper, 
Alabama and the admission beginning 
August 1980 at Womack Army Hospital at 
Fort Bragg, North Carolina, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that the 
veteran's cardiovascular disease 
originated during his active duty for 
training from July 26, 1980 to August 
10, 1980 and/or whether it is as likely 
as not that he sustained a myocardial 
infarction during that period of 
service?  If it is determined that the 
cardiovascular disease pre-existed 
active duty for training from July 26, 
1980 to August 10, 1980 the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
preservice cardiovascular disease was 
aggravated beyond natural progression 
during his period of active duty for 
training from July 26, 1980 to August 
10, 1980?  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Following any additional development 
deemed appropriate by the RO, the RO is 
requested to re-adjudicate the all 
issues on appeal on a de novo basis.  If 
the benefits sought are not granted the 
veteran and his representative should be 
provided with a supplemental statement 
of the case and an opportunity to 
respond.  .

Thereafter, the case should be returned for further 
appellate consideration.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



			
	BARRY F. BOHAN	THOMAS DANNAHER
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals

	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



